    


Exhibit 10.2
CHART INDUSTRIES, INC.
CASH INCENTIVE PLAN


1.    Purpose of the Plan
The purpose of the Plan is to enable the Company and its Affiliates to attract,
retain, motivate and reward executive officers and key employees by providing
them with the opportunity to earn competitive compensation directly linked to
the Company’s performance.
2.    Definitions
The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:
(a)
“Affiliate” shall mean, with respect to any entity, any entity directly or
indirectly controlling, controlled by, or under common control with such entity
within the meaning of Section 414(b) or 414(c) of the Code.

(b)
“Beneficial Owner” shall mean a “beneficial owner,” as such term is defined in
Rule 13d-3 under the Exchange Act (or any successor rule thereto).

(c)
“Board” shall mean the Board of Directors of the Company.

(d)
“Change in Control” means, unless the Committee specifies otherwise, the
occurrence of any of the following events: (i) the sale or disposition, in one
or a series of related transactions, of all or substantially all, of the assets
of the Company to any Person or “group” (as such term is defined in Sections
13(d)(3) or 14(d)(2) of the Exchange Act) other than the Permitted Holders; (ii)
any Person or group, other than the Permitted Holders, is or becomes the
Beneficial Owner (except that a person shall be deemed to have “beneficial
ownership” of all shares that any such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 30% of the total voting power of the voting
stock of the Company (or any entity which controls the Company or which is a
successor to all or substantially all of the assets of the Company), including
by way of merger, consolidation, tender or exchange offer or otherwise; or (iii)
during any period of two (2) consecutive years, individuals who at the beginning
of such period constituted the Board (together with any new directors whose
election by such Board or whose nomination for election by the stockholders of
the Company was approved by a vote of a majority of the directors of the
Company, then still in office, who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board, then in
office.

(e)
“Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor thereto.

(f)
“Committee” shall mean the Compensation Committee of the Board.

(g)
“Company” shall mean Chart Industries, Inc., a Delaware corporation, or any
successor thereto.

(h)
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended








--------------------------------------------------------------------------------




(i)
“Participant” shall mean each executive officer of the Company and other key
employee of the Company or an Affiliate whom the Committee designates as a
participant under the Plan.

(j)
“Performance Period” shall mean each fiscal year or multi-year cycle as
determined by the Committee.

(k)
“Permitted Holder” shall mean, as of the date of determination, any employee
benefit plan (or trust forming a part thereof) maintained by (i) the Company or
its Affiliates or (ii) any corporation or other Person of which a majority of
its voting power of its voting equity securities or equity interest is owned,
directly or indirectly, by the Company.

(l)
“Person” shall mean a “person,” as such term is used for purposes of Section
13(d) or 14(d) of the Exchange Act (or any successor sections thereto).

(m)
“Plan” shall mean the Chart Industries, Inc. Cash Incentive Plan, as set forth
herein and as may be amended from time to time.

(n)
“Share” shall mean a share of common stock of the Company.

(o)
“Subsidiary” shall mean a subsidiary corporation, as defined in Section 424(f)
of the Code (or any successor section thereto).

3.    Administration
The Plan shall be administered and interpreted by the
Committee; provided, however, that the Board may, in its sole discretion, take
any action delegated to the Committee under this Plan as it may deem necessary.
The Committee shall establish the performance objectives for any Performance
Period in accordance with Section 4 and certify whether and to what extent such
performance objectives have been obtained. Any determination made by the
Committee under the Plan shall be final and conclusive. The Committee may employ
such legal counsel, consultants and agents (including counsel or agents who are
employees of the Company or an Affiliate) as it may deem desirable for the
administration of the Plan and may rely upon any opinion received from any such
counsel or consultant or agent and any computation received from such consultant
or agent. All expenses incurred in the administration of the Plan, including,
without limitation, for the engagement of any counsel, consultant or agent,
shall be paid by the Company. No member or former member of the Board or the
Committee shall be liable for any act, omission, interpretation, construction or
determination made in connection with the Plan other than as a result of such
individual’s willful misconduct. The Committee may delegate its authority under
this Plan in whole or in part to any subcommittee thereof, as long as such
subcommittee consists of at least two outside directors who are members of the
Committee.
4.    Bonuses
(a)
Performance Criteria. Payment of bonuses in any Performance Period is contingent
upon the performance objectives specified by the Committee for any Participant
being met by the Company and/or Participant during the Performance Period. The
specific performance objectives are determined annually by the Committee and are
subject to change by the Committee, but generally include objective performance
targets focused on financial performance, cash flow measures, growth, expenses
or cost management, stock price, and asset, debt, or working capital metrics,
including, but not limited to, operating income, earnings per Share, return on
investment, working capital as a percentage of sales, return



2



--------------------------------------------------------------------------------




on assets, and subjective, discretionary performance targets, such as particular
qualitative factors for each Participant, based on his or her duties for the
Company.


(b)
Target Incentive Bonuses. For each Performance Period, the Committee shall
establish target incentive bonuses for each individual Participant. In the case
of an individual who becomes a Participant after the beginning of a Performance
Period, the Committee may designate such individual’s target incentive bonus for
the portion of the Performance Period remaining after he or she becomes a
Participant.



(c)
Determination of Amounts Payable. As soon as practicable after the Performance
Period ends, but in no event later than the March 15 next following the end of
the taxable year for which the applicable bonuses are payable, the Committee
shall: (x) certify in writing whether and to what extent any of the performance
objectives established for the relevant Performance Period under Section 4(a)
have been satisfied (such certification may be reflected by minutes of a meeting
of the Committee); (y) determine for each Participant who is employed by the
Company or one of its Affiliates on the last day of the Performance Period for
which the bonus is payable, the actual bonus to which such Participant shall be
entitled, taking into consideration the extent to which the performance
objectives have been met and such other factors as the Committee may deem
appropriate; and (z) cause such bonus to be paid to such Participant by such
March 15.

(d)
Adjustments. Notwithstanding anything else contained in Section 4(c) to the
contrary, the Committee shall have the right, in its absolute discretion, (i) to
adjust (including eliminating) the amount otherwise payable to any Participant
under Section 4(c) based on individual performance or any other factors that the
Committee, in its discretion, shall deem appropriate and (ii) to establish rules
or procedures that have the effect of limiting the amount payable to each
Participant to an amount that is less than the maximum amount otherwise
authorized under Section 4(c); provided, however, that, following the occurrence
of a Change in Control, unless required under Section 10D of the Exchange Act,
the Committee shall continue to have such right only in the event that a
Participant engages in misconduct or materially fails to fulfill his or her
individual duties, in each case, as determined by the Committee in its sole and
absolute discretion.

(e)
Death or Disability. Subject to the rights of a Participant under his or her
employment agreement, if applicable, if a Participant dies or becomes disabled
prior to the last day of the Performance Period for which the bonus is payable,
such Participant may receive an annual bonus equal to the bonus otherwise
payable to such Participant based upon actual Company performance for the
applicable Performance Period or, if determined by the Committee, based upon
achieving targeted performance objectives, multiplied by a fraction, the
numerator of which is the number of days that have elapsed during the
Performance Period in which the Participant’s death or disability occurs prior
to and including the date of the Participant’s death or disability and the
denominator of which is the total number of days in the Performance Period or
such other amount as the Committee may deem appropriate.



3



--------------------------------------------------------------------------------




(f)
Other Termination of Employment. Unless otherwise determined by the Committee
and except as may otherwise be provided in Section 4(e) above, no bonuses shall
be payable under this Plan to any Participant whose employment terminates prior
to the date on which such bonus payments are made.

(g)
Change in Control. In the event of a Change in Control, the Committee (as
constituted immediately prior to the Change in Control) shall, in its sole
discretion, promptly determine whether and to what extent the performance
criteria have been met or shall be deemed to have been met for the year in which
the Change in Control occurs and for any completed Performance Period for which
a determination has not yet been made under Section 4(c). If the performance
criteria are so determined to have been met, then Participants to whom such
criteria relate shall receive their related bonuses as soon as practicable, but
in no event more than 30 days following such determination.

(h)
Recoupment. Any bonus or incentive payment awarded under this Plan will be
administered in compliance with Section 10D of the Exchange Act, any applicable
rules or regulations promulgated by the Securities and Exchange Commission or
any national securities exchange or national securities association on which the
common stock of the Company is traded, and subject to any recoupment or
“clawback” policy of the Company adopted pursuant to such law, rules, or
regulations and may be amended to further such purpose without the consent of
any Participant.

5.    Payment
(a)
In General. Any bonus amount determined to be payable to a Participant under
subsections (c), (e), (f) and (g) of Section 4 shall be paid to such Participant
by the March 15 next following the end of the taxable year for which the
applicable bonuses are payable.

(b)
Form of Payment. All bonuses payable under this Plan shall be payable in cash.

6.    General Provisions
(a)
Amendment and Termination. The Board or the Committee may at any time amend,
suspend, discontinue or terminate the Plan; provided, however, that no such
amendment, suspension, discontinuance or termination shall materially and
adversely affect the rights of any Participant in respect of any Performance
Period that has already commenced without the Participant’s consent.

(b)
Designation of Beneficiary. Each Participant may designate a beneficiary or
beneficiaries (which beneficiary may be an entity other than a natural Person)
to receive any payments which may be made following the Participant’s death.
Such designation may be changed or canceled at any time without the consent of
any such beneficiary. Any such designation, change or cancellation must be made
in a form approved by the Committee and shall not be effective until received by
the Committee. If no beneficiary has been named, or the designated beneficiary
or beneficiaries shall have predeceased the Participant, the beneficiary shall
be the Participant’s spouse or, if no spouse survives the Participant, the
Participant’s estate. If a Participant designates more than one beneficiary, the
rights of such beneficiaries shall be payable in equal shares, unless the
Participant has designated otherwise.



4



--------------------------------------------------------------------------------




(c)
No Right to Continued Employment or Awards. Nothing in this Plan shall be
construed as conferring upon any Participant any right to continue in the
employment of the Company or any of its Affiliates. No Participant shall have
any claim to be granted any award, and there is no obligation for uniformity of
treatment of Participants or beneficiaries. The terms and conditions of awards
and the Committee’s determinations and interpretations with respect thereto need
not be the same with respect to each Participant (whether or not the
Participants are similarly situated).

(d)
No Limitation on Corporate Actions. Nothing contained in the Plan shall be
construed to prevent the Company or any Affiliate from taking any corporate
action which is deemed by it to be appropriate or in its best interest, whether
or not such action would have an adverse effect on any awards made under the
Plan. No employee, beneficiary or other person shall have any claim against the
Company or any Affiliate as a result of any such action.

(e)
Nonalienation of Benefits. Except as expressly provided herein, no Participant
or beneficiary shall have the power or right to transfer, anticipate, or
otherwise encumber the Participant’s interest under the Plan. The Company’s
obligations under this Plan are not assignable or transferable except to (i) a
corporation which acquires all or substantially all of the Company’s assets or
(ii) any corporation into which the Company may be merged or consolidated. The
provisions of the Plan shall inure to the benefit of each Participant and the
Participant’s beneficiaries, heirs, executors, administrators or successors in
interest.

(f)
Withholding. A Participant may be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any payment due under this Plan or from any
compensation or other amount owing to the Participant, applicable withholding
taxes with respect to any payment under this Plan and to take such action as may
be necessary in the opinion of the Company to satisfy all obligations for the
payment of such withholding taxes.

(g)
Severability. If any provision of this Plan is held unenforceable, the remainder
of the Plan shall continue in full force and effect without regard to such
unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

(h)
Governing Law. The Plan shall be governed by and construed in accordance with
the laws of the State of Delaware without regard to conflicts of laws.

(i)
Headings. Headings are inserted in this Plan for convenience of reference only
and are to be ignored in a construction of the provisions of the Plan.

(j)
Compliance with Section 409A. The parties intend that this Plan be, at all
relevant times, in compliance with (or exempt from) Section 409A of the Code and
all other applicable laws, and this Plan shall be so interpreted and
administered. In no event, however, shall this section or any other provisions
of this Plan be construed to require the Company to provide any gross-up for the
tax consequences of any provisions of, or payments under, this Plan. The Company
and its Affiliates shall have no responsibility for tax or legal consequences to
any Participant (or beneficiary) resulting from the terms or operation of this
Plan.





5

